Case 2:21-cr-00002-KS-MTP Document 22 Filed 07/27/21 Page 1 of 4

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI 3% 2001
EASTERN DIVISION JUL 2"
ARTHUR JOHNSTON
UNITED STATES OF AMERICA Crecerrenanes UIY
o CRIMINAL NO. 2:21-cr-2-KS-MTP
DERRICK KEYS a/k/a D.K.

AGREED PRELIMINARY ORDER OF FORFEITURE

Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,
DERRICK KEYS, by and with the consent of his attorney, and the UNITED STATES OF
AMERICA (hereinafter “Government’’), defendant agrees that the following findings are correct,
and further agrees with the adjudications made herein. Accordingly, the Court finds as follows:
I. The Defendant is fully aware of the consequences of having agreed to forfeit to the

Government his interests in and to the property described below, having been apprised of

such by his attorney and by this Court; and he has freely and voluntarily, with knowledge

of the consequences, entered into a Plea Agreement and Plea Supplement with the

Government to forfeit such property.

2. The Defendant agrees, the

 

21-ATF-020603 One (1) Smith & Wesson SD9 Pistol CAL: 9, Serial No.:
FBH1140

21-ATF-020604 13 Rounds Assorted Ammunition CAL: 9
21-ATF-020605 16 Rounds Assorted Ammunition CAL: 9

 

 

 

 

 

 

(the “Subject Property”) constitutes or was derived from proceeds that the defendant
obtained, directly or indirectly, as a result of the offense charged in the Indictment and/or
was used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense charged in the Indictment. Such property is, therefore, subject

 
Case 2:21-cr-00002-KS-MTP Document 22 Filed 07/27/21 Page 2 of 4

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal

Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture of the Subject

Property at, and as a part of, the sentencing proceeding. The Defendant does hereby

waive such requirement and the requirement that the forfeiture be made a part of the

sentence as ordered by the Court in the document entitled “Judgment in a Criminal Case.”

The Defendant and his attorney further agree that the Court should enter this Order

immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence

of the Court regardless whether ordered at that proceeding and/or whether attached as a

part of the said “Judgment in a Criminal Case.”

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a. That the Defendant shall forfeit to the United States,

 

21-ATF-020603

One (1) Smith & Wesson SD9 Pistol CAL: 9, Serial No.:
FBH1140

 

21-ATF-020604

13 Rounds Assorted Ammunition CAL: 9

 

 

21-ATF-020605

 

16 Rounds Assorted Ammunition CAL: 9

 

 

b. The Court has determined, based on the Defendant’s Plea Agreement and Plea

Supplement, that the following property is subject to forfeiture pursuant to 18

U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), that the Defendant had an interest in

such property and that the Government has established the requisite nexus between

such property and such offenses.

g. The United States may conduct any discovery it considers necessary to identify,

locate, or dispose of the property subject to forfeiture or substitute assets for such

property.
Case 2:21-cr-00002-KS-MTP Document 22 Filed 07/27/21 Page 3 of 4

d. The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P.
32.2(b)(6).

é. Any person, other than the above named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

f. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shall become final as to the Defendant at the time of sentencing [or before
sentencing if the Defendant consents] and shall be made part of the sentence and
included in the judgment. If no third party files a timely claim, this order shall
become the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

g. Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought.

h. After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and

before a hearing on the petition, discovery may be conducted in accordance with
Case 2:21-cr-O0002-KS-MTP Document 22 Filed 07/27/21 Page 4 of 4

pe
etme
SO ORDERED AND ADJUDGED this 2. ies of Jo Qe, , 2021.
(

UNITED STATES DISTRICT JUDGE

 

AGREED:

CAML NWSE Siren

ANDREW W. EICHNER
Assistant United States Attorney

Nowy, A

DERRICK KEYS
Defendant

JU. TE=

JACK If DENTON
Attorney for Defendant

 

 

 
